Citation Nr: 0115322	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of right 
hip injury.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran had active duty from July 1974 to July 1977.   He 
thereafter had many years of service in the U.S. Army 
Reserves.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.

The veteran contends that he is entitled to service 
connection for the claimed disorders.  Specifically, he has 
alleged that he has residuals from a hip injury during active 
duty for training in July 1996 and that since this accident 
he has had headaches.  He further alleges that his headaches 
may also have been related to his handling contaminated 
clothing from the Persian Gulf area during the Gulf War.  
Finally, he asserts that his hip injury caused or aggravated 
his hypertension, and that pain due to headaches has caused 
his depression.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this case, the veteran is noted 
to have served in the reserves, and the claims file contains 
some records of an injury during active duty for training in 
July 1996, when he fell and injured his right hip and back.  
These records were submitted by the veteran.  Also submitted 
were lay statements from purported eyewitnesses to the 
incident, who claimed to observe that the veteran also struck 
his head.  

It is unclear whether all available reserve records have been 
obtained, which may be pertinent to this claim.  A request 
for information from the RO to the reserve unit in November 
1998 revealed that the records were transferred to St. Louis, 
and was noted to only be the first such request.  There is 
also evidence that the veteran did serve in inventory 
supplies and equipment during Desert Storm demobilization in 
for 16 days in July 1991, but no indication whether service 
medical records from this time period were obtained.  
Moreover, the Board notes that the only available service 
medical records from his period of active duty between 1974 
and 1977 consist solely of the 1974 entrance examination.  
There is no indication that these are the only available 
records, or that other service medical records were 
destroyed.  Another attempt should be made to obtain any 
available service medical records from this time period.  

Accordingly, this case is REMANDED for the following:

1.  An appropriate official at the RO 
should make the necessary inquiries for 
the purpose of obtaining any additional 
service records (administrative and 
medical) pertaining to the appellant's 
military service in the Army, and 
specifically, any and all records 
associated with his personnel folder.  The 
RO should also obtain all available 
medical and personnel records pertaining 
to the veteran's service in the Army 
Reserves.  All attempts to secure these 
records should be undertaken, to include 
referrals to National Personnel Records 
Center and other potential custodians of 
his service records in the event National 
Personnel Records Center is unable to 
locate these records.  

2. The veteran should be requested to 
identify all sources of treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records, in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If appropriate, VA 
examinations should be scheduled and/or 
opinions obtained regarding the nature and 
etiology of the claimed disabilities.  

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





